Citation Nr: 0105248	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a back 
injury.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a skull 
fracture.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a 
lung/chest disorder.  

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
bilateral ankle injuries.  

5.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for a left 
thumb injury.  

6.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
gastroenteritis.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1970 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 1994, the veteran submitted an informal service 
connection for claim infection of the barbae, injury and 
disfigurement of the left thumb, and a broken right foot.  
Review of the claims folder reveals that the RO took no 
action on this claim.  The thumb injury is among the 
disorders included in the current appeal.  The service 
connection claims for the other two disorders are referred to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO denied service 
connection for whiplash, a skull fracture, abnormality of the 
chest or lungs, injuries to the right and left ankles, a 
smashed left thumb, and gastroenteritis.  The RO notified the 
veteran of that decision but he did not initiate an appeal.  

2.  In a June 1988 rating decision, the RO denied service 
connection for a back injury.  Again, the RO notified the 
veteran of that decision but he did not appeal.  

3.  Evidence received since the May 1975 and June 1988 rating 
decisions primarily consists of duplicates of service medical 
records considered at those times.  Other documents received 
do not bear directly and substantially upon the specific 
matter under consideration.    


CONCLUSIONS OF LAW

1.  The May 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  The June 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

3.  No new and material evidence has been submitted to reopen 
the veteran's claims for service connection for a back 
injury, a skull fracture, a lung/chest disorder, bilateral 
ankle injuries, a left thumb injury, or gastroenteritis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted a claim for service connection for 
multiple disabilities in March 1975.  In a May 1975 rating 
decision, the RO denied service connection for whiplash, a 
skull fracture, abnormality of the chest or lungs, injuries 
to the right and left ankles, smashed left thumb, and 
gastroenteritis.  The RO notified the veteran of that 
decision by letter but he did not initiate an appeal.  

In January 1988, the veteran submitted a claim for service 
connection for a back injury.  The RO denied that claim in a 
June 1988 rating decision.  Again, the RO notified the 
veteran of that decision by letter but he did not appeal.  
Therefore, the RO's decisions of May 1975 and June 1988 are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2000).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

At the time of the May 1975 rating decision, the evidence of 
record consisted of the veteran's service medical records.  
Evidence added at the time of the June 1998 rating decision 
consisted of records from H. A. Reid, M.D., and VA outpatient 
medical records dated in 1987.  

Evidence submitted since those rating decisions consists of 
copies of service medical records, a copy of a September 1994 
letter from the veteran, a copy of an October 1994 letter to 
the veteran from VA, and a copy of the veteran's October 1970 
enlistment contract.  

Initially, the Board observes that the copies of the service 
medical records are duplicates of service medical records 
considered at the time of the May 1975 and June 1988 rating 
decisions.  Therefore, that evidence is not new.  Second, the 
Board finds that the remainder of the evidence does not bear 
directly and substantially on the matter under consideration, 
i.e., service connection for multiple disorders.  
Specifically, the September 1994 letter from the veteran is 
merely a statement requesting service connection for listed 
disorders.  The October 1994 letter to the veteran from VA 
simply states that the copies of the service medical records 
he requested were enclosed.  Finally, the copy of the 
veteran's October 1970 enlistment contract provides only 
information relevant to his enlistment.  Therefore, none of 
the newly evidence is new and material within the meaning of 
38 C.F.R. § 3.156(a).  Accordingly, the veteran's service 
connection claims are not reopened.  38 U.S.C.A. § 5108.   


ORDER

As no new and material evidence has been submitted to reopen 
the veteran's claims for service connection for a back 
injury, a skull fracture, a lung/chest disorder, bilateral 
ankle injuries, a left thumb injury, or gastroenteritis, the 
claims are not reopened.  The appeal is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

